DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group I, Species 1 (claims 1-7, 14-21, and 48-53) in the reply filed on March 29, 2022 is acknowledged.  
The traversal is on the grounds that:
The Examiner has not established a valid case for restriction requirement regarding at least Group I, Species I and Group II (the restriction requirement was presented in two parts, a first section wherein the applicant was to choose between a process and a product, and a second part wherein the applicant was to choose a particular species if the process claims were elected.  Therefore, since group I was chose, and Species 1 is a subset of group I, then the claims of group II are non-elected).  The Examiner reasoned that these two groups are independent or distinct because "the product as claimed can be made by another and materially different process, since the product does not recite nickel or SiGe, e.g., as recited within various process claims." Neither independent claim 1 nor independent claim 14 of Group I, however, recites SiGe (indeed, this is the reasoning of separation between the entirety of the process claims and the entirety of the product claims).  Accordingly, this reason for restricting does not apply between Species I and Group II. With the election of Species I, Group II should be joined. 
Further, the Examiner asserted conclusively that the inventions in Group I and Group II require a different filed of search but provided no support for this conclusory statement other than to identify search classes H01L 29/66742 and H01L 29/786 (no support is required beyond indicating proper classification). These classes are titled "thin film unipolar transistors" and "thin film transistors", which would need to be searched for all the inventions recited in claims 1, 14, and 42. The terms "thin film transistors" and "thin film unipolar transistors" represent the same thing. In thin film transistors (TFTs) there is only one type of carrier flowing in channel during an operation (either holes or electrons depending on whether source-drain regions are p-type or n-type, respectively), so thin film transistors are unipolar transistors. The other kind of transistor - bipolar transistor - involves both kinds of Application Serial No.: 16/745,912Attorney Docket No.: KAK-3charge carriers (electron and holes). Bipolar transistors are not used in thin film devices in general and they have a significantly different structure (while the examiner appreciates the discussion of the titles of these two separate classes, it is also noted that these two classification definitions refer to methods/process, for H01L 29/66+ and product/devices, for H01L29/78+, which is exactly why these two separate classifications were identified for the process claims of group I and the product claims of group II, which therefore further proves why there is a burden of search due to the existence of claims to both methods of making and the devices made). 
Furthermore, the Examiner asserted that the four alleged species are independent or patentably distinct "because the features and limitations recited within the identified species are mutually exclusive to one another", and additionally because "these species are not obvious variants of each other based on the current record." In other words, the Examiner asserted that the species are independent or patentably distinct because they are independent and patentably distinct, and the Examiner identified some of the claimed features, some of which are shared between different species. It is unclear how the Examiner believes the four species are independent or patentably distinct (the examiner stipulates that the claims of the different species are patentably distinct by virtue of the explanation provided therein, which is what is required for a species restriction; the applicant is welcome to state on the record that the different species identified are obvious variants of one another and are therefore not patentable distinct). Additionally, the Examiner asserted that there is a search and/or examination burden for the four alleged species because the alleged species each require a different field of search. Beyond this conclusory statement, the Examiner provided no reason why the species require different fields of search, and the Examiner did not identify any different classes to be searched (providing specific classifications for each species, or even specific claims, is not a requirement within MPEP 800). Accordingly, Applicant respectfully submits that the Examiner did not establish a prima facie case to require election between species. 
This is not found persuasive because of the reason provided above in parentheses following the various arguments provided by the applicant.
The requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The references cited within the IDS document submitted on January 31, 3020 have been considered.  There are several references that have been lined-through; the data for these references is not correct and they therefore have not been considered.



Ex Parte Quayle Matters
This application is in condition for allowance except for the following formal matter:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numeral 428, in figures 4A and 4B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Allowable Subject Matter
Claims 1-7, 14-21, and 48-53 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding – 
A method of producing a reduced-defect density crystalline silicon film, particularly characterized by the steps of:
forming a doped silicon film on the first silicon film, the doped silicon film being amorphous at formation, the doped silicon film being spaced apart from the substrate by the first silicon film; 
forming a second silicon film on the doped silicon film, the second silicon film being intrinsic, the second silicon film being amorphous at formation; and 
annealing to cause crystallization of the doped silicon film, the second silicon film, and the first silicon film, such that the crystallization is initiated within the doped silicon film and propagates through the first silicon film and the second silicon film, transforming the second silicon film to a reduced-density, crystallized, silicon film, as recited within claim 1.

A method of forming a thin film transistor, particularly characterized by the steps of: 
forming a doped silicon layer on the first silicon layer, the doped silicon layer being amorphous initially, the doped silicon layer being spaced apart from the substrate by the first silicon layer; 
forming a second silicon layer on the doped silicon layer, the second silicon layer being intrinsic, the second silicon layer being amorphous initially; and 
annealing to cause crystallization of the doped silicon layer, the second silicon layer, and the first silicon layer such that the crystallization initiates within the doped silicon layer and propagates through the first silicon layer and the second silicon layer, as recited within claim 14.

Claims 2-7 and 48-50 depend from claim 1; claims 15-21 and 51-53 depend from claim 14.





Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The closest known prior art is Zhang (US 2017/0170013 A1) which teaches forming three silicon layers upon a substrate, as shown in figure 3, and subsequent laser annealing to form polycrystalline silicon.  However, Zhang fails to teach the middle silicon layer is a doped silicon film, nor does Zhang teach the crystallization is initiated within the doped silicon film and propagates through the first silicon film and the second silicon film, transforming the second silicon film to a reduced-density, crystallized, silicon film (as in claim 1) or crystallization initiates within the doped silicon layer and propagates through the first silicon layer and the second silicon layer (as in claim 14).


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812